Barrett, J.
The sole question in this case was whether the words “ with interest, ” were written in the note sued upon before or after its execution, indorsement, and delivery. A number of witnesses testified that these words were written in the note before it was executed, while the defendants testified to the contrary. It is apparent, therefore, that the question was purely one of fact. The verdict was in favor of the plaintiff, and it was fully supported *548by abundant testimony; indeed, after reading all the testimony carefully, I feel bound to say, by the weight of evidence. There was not an exception in the case, and the question of fact was fairly and thoroughly presented to the jury. It is difficult to believe that this appeal was taken with any hope of success. It is plainly without merit. The judgment and order denying a. new trial should be affirmed, with costs. All concur.